UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

TRUMAN FRIERSON,

                                      Plaintiff,
       vs.                                                           1:17-CV-0044
                                                                     (MAD/CFH)
TROY CITY SCHOOL DISTRICT BOARD OF
EDUCATION; ENLARGED CITY SCHOOL
DISTRICT OF TROY; JOHN CARMELLO,
Superintendent; JOE MARIANO; Principal of Troy
High School; PAUL BEARUP, Varsity Girls
Basketball Coach; and PAUL REINISCH, Director
of Physical Education for Troy High School,

                              Defendants.
____________________________________________

APPEARANCES:                                         OF COUNSEL:

SUSSMAN & ASSOCIATES                                 MICHAEL H. SUSSMAN, ESQ.
1 Railroad Avenue, Ste. 3
Goshen, New York 10924
Attorneys for Plaintiff

LEMIRE, JOHNSON & HIGGINS, LLC                       GREGG T. JOHNSON, ESQ.
2534 Route 9 - P.O. Box 2485                         APRIL J. LAWS, ESQ.
Malta, New York 12020
Attorneys for Defendants

Mae A. D'Agostino, U.S. District Judge:

                         MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       Plaintiff Truman Frierson1 commenced this action against Defendants Paul Bearup, Paul

Reinisch, Joe Mariano, John Carmello, Kathy Ahern, the Enlarged City School District of Troy



       1
         The parties have, at times, captioned their papers as though Plaintiff brings claims on
behalf of his daughter. None of the claims asserted pertain to his daughter's rights, and all
remaining claims are his own.
(the "School District"), and the Troy City School District Board of Education (the "Board"),

alleging both state and federal claims. See Dkt. No. 1. Before the Court is Defendants' motion

for summary judgment.

                                       II. BACKGROUND2

       During the relevant time, Plaintiff's daughter was a student at Troy High School (the

"School"), and Plaintiff and his daughter were familiar with the School District's Athletic Code of

Conduct. See Dkt. No. 83-26 at ¶ 7; Dkt. No. 86-1 at ¶ 7. On January 3, 2017, Plaintiff's

daughter was removed from the girl's varsity basketball game against Albany High School,

though the parties disagree as to the reason for this removal. Id. at ¶ 8. Two days later, Plaintiff

visited the School through the main entrance of the School when it was open. Id. at ¶ 9. Plaintiff

and Defendant Mariano met that day. Id. at ¶ 10.

       Plaintiff has not suggested that he had permission from any School official to enter the

School or to use any entrance other than the main entrance for visitors. Id. at ¶¶ 15-16. Plaintiff

entered the School on the evening of January 9, 2017, following his daughter's practice and met

with members of the varsity team in the School cafeteria to discuss grievances with the School's

basketball program. Id. at ¶ 20. This meeting lasted longer than thirteen minutes, despite

Plaintiff's earlier testimony that the meeting lasted three-to-five minutes. Id. at ¶ 21. Defendants

assert that during this meeting, Plaintiff discussed "walking out" during the January 10, 2017

basketball game against Niskayuna High School. Id. at ¶ 22. This proposed "walk out" was

ostensibly in protest of perceived "abuses" against Plaintiff's daughter and other team members

during their time on the varsity team. Defendants have offered that Plaintiff characterizes




       During review of the entire record for purposes of this motion, the "Reconciled"
       2

Statement of Material facts has been particularly helpful to the Court. Dkt. No. 86-1
                                                  2
Defendant Reinisch's failure to arrange a public "national letter of intent" signing ceremony for

his daughter as "retaliation" and "abuse" but that Plaintiff is not aware of any other student athlete

at the School signing with a college below the Division 1 level for whom such a ceremony was

held. Id. at ¶ 38. Neither Plaintiff nor any other parent with whom Plaintiff spoke met with any

Defendant to discuss issues with the varsity basketball program or coaches between January 7,

2017 and January 13, 2017. Id. at ¶ 42.

       On January 13, 2017, Plaintiff and Defendant Reinisch communicated regarding Plaintiff

being allowed to attend athletic events. Id. at ¶¶ 23-24. The parties dispute the terminology used,

but Plaintiff was in some way "restricted" or "barred" from attending school-related athletic

events. Id. Plaintiff received a letter from Defendant Reinisch to that effect on January 13, 2017.

Id. at ¶ 26. Plaintiff has admitted that he possesses no factual information that Defendant Bearup

had any involvement with the decision to restrict Plaintiff's attendance at athletic events. Id. at ¶

27.

       The School District Board of Education is the legislative and policy-making body of the

School District and did not have a policy that mandated, prescribed, or defined circumstances

under which a parent would be restricted from attending athletic events. Id. at ¶¶ 43-44.

Defendants Carmello and Reinisch did not seek the prior approval of the Board of Education

before issuing the restriction on Plaintiff's attendance at athletic events and no such resolution or

vote by the Board of Education was held to approve the restriction. Id. at ¶ 45.

       Defendants argue that Plaintiff's claims against Defendants Mariano and Bearup must be

dismissed because they were not personally involved in the complained of conduct. They further

argue that the First Amendment claims fail as a matter of law since Plaintiff has not established,

and cannot establish, any causal relationship between the January 13, 2017 restriction and any

                                                  3
protected speech. Further, Defendants argue that the restriction was, in any event, legitimate

based upon the undisputed facts. Finally, Defendants contend that each individual Defendant is

entitled to qualified immunity and that Plaintiff's claim under Monell is baseless.

                                         III. DISCUSSION

A.     Standard

       A court may grant a motion for summary judgment only if it determines that there is no

genuine issue of material fact to be tried and that the facts as to which there is no such issue

warrant judgment for the movant as a matter of law. See Chambers v. TRM Copy Ctrs. Corp., 43

F.3d 29, 36 (2d Cir. 1994) (citations omitted). When analyzing a summary judgment motion, the

court "cannot try issues of fact; it can only determine whether there are issues to be tried." Id. at

36-37 (quotation and other citation omitted). Moreover, it is well-settled that a party opposing a

motion for summary judgment may not simply rely on the assertions in its pleading. See Celotex

Corp. v. Catrett, 477 U.S. 317, 324 (1986) (quoting Fed. R. Civ. P. 56(c), (e)).

       In assessing the record to determine whether any such issues of material fact exist, the

court is required to resolve all ambiguities and draw all reasonable inferences in favor of the

nonmoving party. See Chambers, 43 F.3d at 36 (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986)) (other citations omitted). Where the non-movant either does not respond to the

motion or fails to dispute the movant's statement of material facts, the court must be satisfied that

the citations to evidence in the record support the movant's assertions. See Giannullo v. City of

N.Y., 322 F.3d 139, 143 n.5 (2d Cir. 2003) (holding that not verifying in the record the assertions

in the motion for summary judgment "would derogate the truth-finding functions of the judicial

process by substituting convenience for facts").

B.     First Amendment

                                                   4
       Plaintiff argues that the act of barring Plaintiff from attending all School District athletic

events establishes two First Amendment claims: first, that Defendants abridged Plaintiff's limited

right of access to school property, thus restraining his right to freely associate with his daughter

and others in the school community; and second, a claim of retaliation, implicating Plaintiff's

right to associate freely without fear of reprisal by government officials. See Dkt. No. 83 at 7.

       The Supreme Court has "repeatedly emphasized the need for affirming the comprehensive

authority of the States and of school officials, consistent with fundamental constitutional

safeguards, to prescribe and control conduct in the school." Tinker v. Des Moines Ind. Comm.

School Dist., 393 U.S. 503, 507 (1969). Accordingly, "[s]chool officials have the authority to . . .

insist that parents and third parties conduct themselves appropriately while on school property."

Madrid v. Anthony, 510 F. Supp. 2d 425, 437 (S.D. Tex. 2007) (citing Lovern v. Edwards, 190

F.3d 648, 655-56 (4th Cir. 1999) (citing Carey v. Brown, 447 U.S. 455, 470-71 (1980))).

However, where a plaintiff alleges that the First Amendment is violated by a restriction upon

attendance at a school-related athletic event, as is the case here, the Court is confronted with a

different animal entirely. Such an instance, "stands on different footing, because for such games

the school invites the attendance of members of the public." Johnson v. Perry, 859 F.3d 156, 175

(2d Cir. 2017). "Peace, quiet, and tranquility are not characteristics of, or normally associated

with, sports contests." Id.

       The level of judicial scrutiny applied to state actions that limit speech depends on the

nature of the forum in which the speech occurs. Id. at 171. In traditional public forums—like

streets and parks, which have been held in trust for the use of the public and for the purposes of

assembly since time immemorial—the state may not restrict speech on the basis of content unless

"necessary to serve a compelling state interest." Id. at 172 (quotations omitted). In designated

                                                  5
public forums—which are not typically open for public assembly or debate, but which have been

affirmatively opened for public discourse—the government constrains itself to the same standards

as for traditional public forums. Id. A limited public forum is "created when the State 'opens a

non-public forum but limits the expressive activity to certain kinds of speakers or to the

discussion of certain subjects.'" Peck ex rel. Peck v. Baldwinsville Central Sch. Dist., 426 F.3d

617, 626 (2d Cir. 2005) (quotation omitted).

       The Second Circuit has instructed that such sporting events as are at issue here are limited

public forums. Id. at 175. While there is no broad invitation to disrupt the game or intermissions

with political speeches or other issues unrelated to the sporting event, "persons attending the

game are expected to engage in expressive activity, chanting and cheering for whichever team

they favor." Id. Indeed, oftentimes cheerleaders will prompt raucous and sustained

demonstrations of school spirit during these events. See id. Unless there is a "clear and present

danger of disruptions such as disorder, riot, obstruction of the event, or immediate threat to public

safety, the school may regulate access to its gymnasium when it is being used as a limited public

forum only if its restrictions are reasonable and viewpoint-neutral." Id.

       Plaintiff argues that the "categorical ban defendants imposed upon [Plaintiff]—even truly

aimed at unjustified disruptive speech—necessarily restricted him from engaging in expressive

activity for which the forum is opened to the public, such as rooting for his daughter and cheering

on her team." See Dkt. No. 83 at 13. Like was the case in Perry, "with the record taken in the

light most favorable to [Plaintiff]," a rational jury could find that Defendants' ban of Plaintiff from

all school athletic events was not reasonable or viewpoint neutral. See Perry, 859 F.3d at 175.

The jury could conclude that despite Defendants' supposed fear of disruption, Plaintiff presented




                                                  6
no real threat of disruption or harm, or even that Defendants' motive in banning Plaintiff from the

limited public forum was in retaliation for having spoken out against the varsity coach. See id.

       Defendants argue that this case is distinguishable from Perry because the restriction at

issue here was not as broad as the one in Perry and was narrowly tailored to the legitimate

objectives of Defendants Carmello and Reinisch. See Dkt. No. 82-23 at 17. Further, Defendants

argue that Perry does not apply because of the circumstances leading to the restriction or the

government's interest giving rise to the restriction. Essentially, they argue that because the

restriction had a "legitimate" motivation, that it was proper. The Court finds these arguments

unavailing because they do not bear on whether a jury could find, based on the undisputed facts,

that the restriction was reasonable or viewpoint-neutral.

       A reasonable jury could find that Defendant's ban of Plaintiff from the School's athletic

games was neither viewpoint-neutral nor reasonable. See Dkt. No. 82-14. The jury could

permissibly find that Plaintiff repeatedly complained that his daughter and other players were

mistreated, and that Defendants refused to address the concerns. See generally Dkt. No. 82-24.

The jury could also permissibly find that, because no walkout was actually planned, that Plaintiff

presented no threat of disruption or harm, and therefore that such a categorical ban on Plaintiff's

attendance was unreasonable. See Dkt. No. 82-24 at 4. Finally, a reasonable juror could find the

School's objective in restricting Plaintiff's attendance at sporting events was to punish Plaintiff for

expressing his concerns about Defendant Bearup's coaching methods. See Dkt. No. 83 at 2.

       Defendants also suggest that unlike in Perry the Court here cannot discern a viewpoint in

order to determine whether the restriction was viewpoint-neutral. Defendant is mistaken. The

distinctions between these cases do not change the analysis this Court must engage in to

determine whether summary judgment is warranted. The fact remains to be determined by a jury

                                                   7
whether the restrictions imposed upon Plaintiff by Defendants were reasonable and viewpoint-

neutral. From the proximity between Plaintiff's alleged activity and Defendants' ban, a jury could

conclude that Defendants intended to silence Plaintiff's viewpoint—the jury could likewise

disregard that temporal proximity altogether. Therefore, because there are genuine disputes as to

material facts, summary judgment is improper.

C.     Qualified Immunity

       "The doctrine of qualified immunity shields public officials from liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known." Salahuddin v. Goord, 467 F.3d 263,

273 (2d Cir. 2006) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).

               [W]hen a defendant official invokes qualified immunity as a
               defense in order to support a motion for summary judgment, a court
               must consider two questions: (1) whether the evidence, viewed in
               the light most favorable to the plaintiff, makes out a violation of a
               statutory right, and (2) whether that right was clearly established at
               the time of the alleged violation.

Tracy v. Freshwater, 623 F.3d 90, 96 (2d Cir. 2010). A constitutional right is "clearly

established" when "the contours of the right [are] sufficiently clear that a reasonable official

would understand that what he is doing violates that right." Mollica v. Volker, 229 F.3d 366,

370-71 (2d Cir. 2000) (quoting Anderson v. Creiehton, 483 U.S. 635, 638 (1987) (internal

quotations omitted)). Thus, the availability of qualified immunity generally hinges upon the

objective legal reasonableness of a defendant's conduct. Johnson v. Perry, 859 F.3d 156, 170 (2d

Cir. 2017) (citing Anderson, 483 U.S. at 639)).

       Whether an official's conduct was objectively reasonable is a mixed question of law and

fact. See Zellner v. Summerlin, 494 F.3d 344, 367 (2d Cir. 2007) (citing Kerman v. City of New

York, 374 F.3d 93, 109 (2d Cir. 2004)) (other citations omitted). If there is no dispute as to any
                                                  8
material fact, the issue of whether the official's conduct was objectively reasonable is an issue of

law to be decided by the court. See id. at 368 (citation omitted). Any unresolved factual issues,

however, must be resolved by the jury. Id. (quoting Kerman, 374 F.3d at 109) (other citations

omitted). Once the court has received the jury's decision as to "what the facts were that the

officer faced or perceived," the court must then "make the ultimate legal determination of whether

qualified immunity attaches on those facts." Stephenson v. Doe, 332 F.3d 68, 81 (2d Cir. 2003)

(quotation omitted); see also Lennon v. Miller, 66 F.3d 416, 421 (2d Cir. 1995) (quotation

omitted). Thus, a defendant is entitled to summary judgment on qualified immunity grounds if he

can establish as a matter of law that his actions were objectively reasonable or that the law was

not clearly established at the time of the incident. See Anderson, 483 U.S. at 641.

       Plaintiff alleges that Defendants violated clearly established law by imposing a categorical

ban on his attendance at school-related sporting events. See Dkt. No. 83 at 21. Defendants argue

that because Perry was decided six months after the events underlying this case, the law was not

clearly established, thus entitling Defendants to qualified immunity. See Dkt. No. 82-23 at 19.

This is not the case. While Perry was in fact decided after the events here, the Second Circuit

reasoned it was already clearly established before its holding in Perry that a person could not "be

excluded, based on viewpoint differences or because of possible annoyance, from sports events to

which the public was invited." Perry, 859 F.3d at 176. Since the law was clearly established, the

Second Circuit held that the defendant's motion for summary judgment based on qualified

immunity was properly denied. Id.

       As discussed above, because Plaintiff's actions did not rise to the level of a clear and

present danger, the forum-based approach would apply. Byrne v. Rutledge, 623 F.3d 46, 53 (2d

Cir. 2010). Here, the School intentionally opened its facilities to the public for school-sponsored

                                                  9
athletic events and related speech. See Dkt. No. 82-9 at 3. Thus, any restrictions are analyzed

under the limited-public-forum analysis because the School opened its facility for a specific

expressive purpose. See Peck, 426 F.3d at 626; see also Perry, 859 F.3d at 175. It is undeniable

that by opening the School's athletic facilities for sports competitions, the School created a limited

public forum. As such, the School was required to impose restrictions upon Plaintiff that were

reasonable and viewpoint neutral. See Peck, 426 F.3d at 626. Since questions of fact remain as to

the restriction's reasonableness and neutrality, Defendants are not entitled to qualified immunity.

D.     Defendants Mariano and Bearup

       Defendants correctly point out that personal involvement is a prerequisite to a section

1983 claim. See Johnson v. Newburgh Enlarged School Dist., 239 F.3d 246, 254 (2d Cir. 2001)

(citing Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). Plaintiff admits that Defendant

Bearup was not personally involved in the decision to restrict him from attending athletic events.

Because the Court can find no evidence of Defendant Bearup's personal involvement in the

record, summary judgment is granted as to all claims against Defendant Bearup.

       Defendants also assert that Defendant Mariano was not personally involved. In

opposition, Plaintiff asserts only that Defendant Mariano stated that he could not remember if he

"knew of the barment order before it was entered." See Dkt. No. 83-26 at ¶ 34. Defendants

meanwhile point to substantial deposition testimony stating that Defendants Reinisch and

Carmello were the only individuals involved in that decision. See Dkt. No. 82-23 at 8. There is

no evidence on this record that Defendant Mariano had any personal involvement in the decision

to restrict Plaintiff's attendance at athletic events, and Plaintiff has offered nothing more than

speculation. Therefore, the Court finds there is no genuine dispute of material fact as to




                                                  10
Defendant Mariano's involvement and grants summary judgment on all claims against Defendant

Mariano.

E.     Claims against the School District under Monell

       "Although municipalities are considered 'persons' for purposes of Section 1983, a

local government such as [a] County . . . may not be held liable under Section 1983 unless the

challenged action was performed pursuant to a municipal policy or custom." Powers v. Gipson,

No. 04-CV-6338, 2004 WL 2123490, *2 (W.D.N.Y. Sept. 14, 2004) (citing Monell v. Dep't of

Soc. Serv., 436 U.S. 658, 694 (1978)). This is because "[m]unicipalities are not subject to Section

1983 liability solely on the basis of a respondeat superior theory." Powers, 2004 WL 2123490, at

*2; Harris v. Howard, No. 08 Civ. 4837, 2009 WL 3682537, *2 (S.D.N.Y. Oct. 30, 2009) ("A

municipality may not be held liable under Section 1983 on the basis of respondeat superior"). As

a result, to demonstrate Monell liability, a plaintiff must allege a violation of constitutional rights

by employees of the municipality and "(1) 'the existence of a municipal policy or custom . . . that

caused his injuries beyond merely employing the misbehaving officer[s]'; and (2) 'a causal

connection - an affirmative link - between the policy and the deprivation of his constitutional

rights.'" Harper v. City of New York, 424 Fed. Appx. 36, 38 (2d Cir. 2011) (quoting Vippolis v.

Vill. Of Haverstraw, 768 F.2d 40, 44 (2d Cir. 1985)) (internal quotation marks omitted); see also

Harris, 2009 WL 3682537, at *2 ("In order to plead a claim under 42 U.S.C. § 1983 against a

municipality, plaintiff must allege that a municipal policy or custom caused the deprivation of his

constitutional rights"). "A plaintiff may plead a municipal policy or custom by alleging: '(1) a

formal policy, promulgated or adopted by the entity; or, (2) that an official with policymaking

authority took action or made a specific decision which caused the alleged violation of

constitutional rights; or (3) the existence of an unlawful practice by subordinate officials that was

                                                   11
so permanent or well settled so as to constitute a "custom or usage," and that the practice was so

widespread as to imply the constructive acquiescence of policymaking officials.'" Shepherd v.

Powers, No. 11 Civ. 6860, 2012 WL 4477241, *9 (S.D.N.Y. Sept. 27, 2012) (quotation and other

citation omitted).

       However, section 1983 only imposes "liability on a municipality [when] deliberate action

attributable to the municipality itself is the 'moving force' behind the plaintiff's deprivation of

federal rights." Bd. of Cnty. Com'rs of Bryan Cnty., 520 U.S. 397, 400 (1997) (citing Monell v.

New York City Dept. of Social Servs., 436 U.S. 658, 694 (1978)). The Second Circuit has long

"noted the Supreme Court's distinction between decisionmaking and policymaking authority."

Hurdle v. Bd. of Educ. of City of New York, 113 Fed. Appx. 423, 426 (2d Cir. 2004) (emphasis in

original). The Supreme Court has held that for a municipality to be liable, the decision must be

made by an official with final policymaking authority, and not simply final decsionmaking

authority:

               Municipal liability attaches only where the decisionmaker possesses
               final authority to establish municipal policy with respect to the
               action ordered. The fact that a particular official—even a
               policymaking official—has discretion in the exercise of particular
               functions does not, without more, give rise to municipal liability
               based on an exercise of that discretion. The official must also be
               responsible for establishing final government policy respecting such
               activity before the municipality can be held liable.

Pembaur v. City of Cincinnati, 475 U.S. 469, 481-82 (1986) (internal footnotes and citation

omitted); see also City of St. Louis v. Praprontnik, 485 U.S. 112, 126-27 (1988) ("If the mere

exercise of discretion by an employee could give rise to a constitutional violation, the result

would be indistinguishable from respondeat superior liability. If, however, a city's lawful

policymakers could insulate the government from liability simply by delegating their

policymaking authority to others, § 1983 could not serve its intended purpose").
                                                   12
       Defendant Carmello may very well be a policymaker in some respects, and he was almost

certainly a final decisionmaker in many respects. However, nothing on this record suggests that

in the realm of restricting access to athletic games that he had any ability to independently or

finally promulgate any policy on the matter. Determining who may and may not enter school

premises or attend school-related events is a discretionary function and does not rise to the level

of a municipal policy or custom. Ultimately, Plaintiff "bears the burden of establishing as a

matter of law that the conduct of a given official represents official policy." Hurdle, 113 Fed.

Appx. at 427. After a full review of the record, the Court finds that Plaintiff has not met that

burden here, and Defendant Carmello was not a final policymaker. Further, the Court can find no

other evidence on this record of an actual policy or custom causing the alleged constitutional

violation as promulgated by the Board or any final policymaker. Therefore, summary judgment is

granted on the issue of liability under Monell.

                                        IV. CONCLUSION

       Upon careful review of the entire record, the parties' submissions, and the applicable law,

the Court hereby

       ORDERS that Defendants' motion for summary judgment is GRANTED in part, as to

the claims asserted against Defendants Mariano, Bearup, the School District, and the Board of

Education, and DENIED in part, as to the claims asserted against Defendants Reinisch and

Carmello; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on all parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: June 5, 2019
       Albany, New York
                                                  13
14
